Citation Nr: 1213297	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a nerve disorder, characterized as a tremor.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on an initial active duty period from April to October 1991 and on active duty from May 2002 to June 2003.  The Veteran has also served with the Alabama National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2005 rating decision of the Veterans Administration (VA) Regional Office (RO) in Montgomery, Alabama, which, among other things, denied the Veteran's claim for service connection for a nerve disorder later diagnosed as an essential tremor.  The Veteran disagreed and perfected an appeal.  In September 2007, the Veteran and his representative presented testimony in support of his claim at a hearing at the RO before a local hearing officer.  A transcript of that hearing is included in the Veteran's VA claims folder.

In decisions dated December 2008, August 2009 and November 2010, the Board remanded the Veteran's claim.


FINDING OF FACT

The evidence supports a finding that the Veteran's diagnosed essential tremor is related to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for a nerve disorder, characterized as an essential tremor, is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an essential tremor affecting the upper extremities.  He contends that the condition began shortly after his return from service in Afghanistan.  

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   However, the grant of service connection constitutes a complete grant of the benefits sought on appeal with respect to that issue. As such, any defect with regard to VA's duty to notify and assist the appellant with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran contends that his tremor condition began shortly after he arrived home from serving overseas on active duty.  Specifically, the Veteran testified that he first noticed a tremor within a month or two of returning from overseas.  The representative queried whether that would have been in about August or September 2003 and the Veteran agreed that was correct.  See hearing transcript at page 8.  He seeks service connection for the disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The record includes the February 2012 report of a VA examiner who diagnosed the Veteran with an essential tremor of the upper extremities.  Thus, element (1) is satisfied.

With regard to element (2), the Veteran testified that the tremor was first noticed shortly after he arrived home from overseas active duty.  See hearing transcript at page 8.  According to the Veteran's DD214, his service in Afghanistan terminated on March 27, 2003, and he was discharged from active service on June 17, 2003.  It appears that during the hearing the representative may have confused the Veteran's date of discharge with the date he returned from overseas service.  The Veteran's service treatment records do not show any complaint of or treatment for tremors during active duty service.  The record does include, however, a report of a November 2004 VA examiner who noted that the Veteran had a "physiologic tremor" that became worse with stress.  That examiner described the condition as a "mild action/postural tremor of the distal right upper extremity," and that it was "more of a postural tremor than an action tremor" that did not cause the Veteran "significant impairment " at the time of the examination.  The examiner noted that the Veteran had not sought treatment for the tremor and refused treatment for it at the time of the examination.  It was also noted during the examination that the Veteran had an odd phenomenon of tingling in his middle three fingers on his left hand whenever he touched his collarbone area.  

The February 2012 examiner reported that the Veteran stated that his tremors began "around 2003 when he came back from Afghanistan," and that the Veteran denied seeking any treatment at that time.  The Veteran reported that the tremors had continued since service and increased in severity over time.  

38 C.F.R. § 3.303(d) (2011) provides that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred during service.  As discussed below, the February 2012 examiner has found that the current essential tremor has evolved from the tremor noted by the November 2004 VA examiner and that the Veteran's statements regarding the timing of the onset of the symptoms was compatible with incurrence of the tremor during active duty service.  Moreover, the Veteran reported during the hearing that the symptoms began within several months after his return from overseas.  Although the Veteran did not report tremors in a post-deployment health assessment, completed on May 20, 2003, he remained on active duty for approximately another month thereafter.  The Board has no reason to doubt the Veteran's credibility.  For those reasons, the Board finds that element (2) is satisfied.

Finally, with regard to element (3), the February 2012 VA examiner provided an opinion that it was at least as likely as not that the Veteran's essential tremor was related to his active duty service.  The examiner reasoned that although there was no documentation in the Veteran's service treatment records, the Veteran's statements were "very specific regarding onset."  The February 2012 examiner opined that the Veteran's condition noted in 2004 has "progressed now" and his symptoms were more pronounced to enable the examiner to diagnose the essential tremor.  

The Board is charged with the duty to assess the credibility and weight given to evidence in a claim for entitlement to service connection.  See Madden v. Gober, 125 F.3. 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board finds that the February 2012 examiner's rationale is supported by the history.  To the extent that the examiner's opinion relies on the credibility of the Veteran, the Board finds that there is no evidence that suggest the Board should find that the Veteran is not credible.  Indeed, the medical evidence suggests that the Veteran's statements regarding onset of the symptoms is credible.  For those reasons, the Board finds that the February 2012 VA examiner's opinion is probative and that a preponderance of the evidence supports a finding that element (3) has been satisfied.

After review of the entire record, the Board finds that entitlement to service connection for a nerve disorder, manifested by an essential tremor, is warranted.



ORDER

Entitlement to service connection for a nerve disorder characterized as an essential tremor is granted, subject to the law and regulations pertaining to payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


